DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 23 February 2022 is acknowledged.  The traversal is on the ground(s) that Group III new requires the sample to be embedded in the ring magnet and claim 6 should be included with group III.  This is not found persuasive because group III only requires RF GDMS as an intended use.  Therefore, claim 6 requires a number of steps not required by group III, such as “connecting a radio frequency source”, “adjusting to proper discharge pressure” “radio frequency source power to discharge” and “scanning elements to be tested of the sample and recording intensity”.  Moreover, claim 6 requires embedding the sample, whereas claim 4 has only been amended to require placement.  Embedding is more specific than a placement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite for requiring “An apparatus for enhancing signal intensity of radio frequency glow discharge mass spectrometry, comprising: a sample introduction cell having a sample introduction rod and having ceramic gaskets fixed thereon; and a ring magnet enhancement portion having a housing shell and a ring magnet, wherein the ring magnet is placed in the housing shell, and the ring magnet enhancement portion is fixed between the sample introduction rod and the ceramic gaskets in the sample introduction cell, and a sample to be tested is placed in an inner hole of the ring magnet”.  Specifically, the claim requires an apparatus for the intended use of enhancing signal intensity  of radio frequency glow discharge mass spectrometry.  However, the claim does not actually require 1) radio frequency glow discharge and 2) a mass spectrometer.  The broadest reasonable interpretation of the claim suggests that the structure will accomplish enhanced signal intensity without an actual radio frequency glow discharge mass spectrometer. Without a radio frequency glow discharge mass spectrometer there can be no signal intensity to be enhanced.  Therefore, the claim is unclear because it is incapable of performing the claimed intended use without a radio frequency glow discharge mass spectrometer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (as submitted with IDS) in view of Ganciu et al. (WO 2009/130424)(copy of publication and machine translation submitted herewith) or alternatively in view of Muntean (USPN 9,721,777).
Regarding, claim 4, Wei et al. teach an apparatus (“scheme 1” on page 1383) for enhancing signal intensity of radio frequency glow discharge mass spectrometry, comprising: 
a sample introduction cell having a sample introduction rod (probe) and having ceramic gaskets (ceramic spacers) fixed thereon (as seen in scheme 1); and 
a magnet enhancement portion (“magnetic device”) having a housing shell (page 1383, left column, paragraph under “construction of magnetic system”, note copper shell to hold magnets) and a magnet (see citation above), wherein the magnet is placed in the housing shell (see citation above, note “shell holds magnets), and the magnet enhancement portion is fixed between the sample introduction rod and the ceramic gaskets in the sample introduction cell (scheme 1 magnetic device between probe and ceramic spacers).
Wei fails to disclose the magnetic to be a ring magnet and a sample to be tested is placed in an inner hole of the ring magnet.
However, Ganciu et al. teaches a ring magnet and a sample to be tested is placed in an inner hole of the ring magnet (fig. 7 and paragraph [0062] (particularly first line on page 14) teaches placing magnets around the sample.  Further see figures 4-5 showing magnets forming a ring with sample inside hole of ring.  The plurality of 
Ganciu et al. modifies Wei et al. by suggesting placing the magnet around the sample.
Since both inventions are directed towards generating plasma, it would have been obvious to place the sample in an inner hole of a ring magnet instead of the rear of the sample as in Wei and as disclosed in the prior art of Ganciu (see paragraph [0015]) because it would facilitate an increase in the plasma density and thus improve the ablation properties making it possible to obtain an increase in the sensitivity of the analysis be mass spectrometry ([0016]).  Moreover, placing the magnets within the chamber would create a more compact unit ([0060])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saprykin (WO 96/37905)(copy of publication and machine translation submitted herewith) in view of Ganciu and further in view of Wei.
Regarding claim 4, Saprykin teaches an apparatus (fig. 1) for enhancing signal intensity of radio frequency glow discharge mass spectrometry, comprising: 
a sample introduction cell (fig. 1) having a sample introduction rod (1); and a ring magnet enhancement portion having a housing shell (9) and a ring magnet (7), wherein the ring magnet is placed in the housing shell (7 is within 9).
Saprykin fails to disclose ceramic gaskets fixed on the sample introduction rod and the magnet enhancement portion is fixed between the sample introduction rod and the ceramic gaskets in the sample introduction cell.

Wei modifies Saprykin by suggesting the claimed arrangement of ceramic gaskets and position of the magnet between the ceramic gaskets and the rod.
Since both inventions are directed towards glow discharge it would have been obvious to one of ordinary skill in the art to have the ceramic gaskets in the claimed positional arrangement in Saprkin as disclosed by Wei because would result in a more compact cell as illustrated in scheme 1 of Wei (note spacers and shell for magnet smaller than ceramic insulating piece 9 of Saprykin).
While, Saprykin teaches a ring shaped electrode, Saprykin fails to disclose a sample to be tested is placed in an inner hole of the ring magnet (fig. 7 and paragraph [0062] teaches placing magnets around the sample).
Ganciu et al. modifies the combined device by suggesting placing the magnet around the sample.
Since both inventions are directed towards generating plasma, it would have been obvious to place the sample in an inner hole of a ring magnet instead of the rear of the sample as in Wei and as disclosed in the prior art of Ganciu (see paragraph [0015]) because it would facilitate an increase in the plasma density and thus improve the ablation properties making it possible to obtain an increase in the sensitivity of the analysis be mass spectrometry ([0016]).  Moreover, placing the magnets within the chamber would create a more compact unit ([0060]).

Relevant art
Muntean (US pgPub 9,721,777) teaches a sample inside a hole of a magnetic ring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881